—Order unanimously reversed and indictment reinstated. Memorandum: The People appeal from an order dismissing the indictment against defendant for insufficiency and denying his motion to resubmit the matter to the Grand Jury. Defendant was charged with criminal sale of a controlled substance in the sixth degree and criminal possession of a controlled substance in the sixth degree. There was evidence before the Grand Jury by a police undercover agent that defendant sold him two tinfoil packages which were thereafter delivered to the laboratory for analysis and which it was proved contained methamphetamine. This testimony, if accepted by the Grand Jury, was sufficient to support the indictment under the applicable statute (see Penal Law, §§ 220.31, 220.06, subd 1; § 220.00, subd 5) and the People, having established a prima facie case, were entitled to a trial of the indictment (see People v Potwora, 44 AD2d 207, 210). Furthermore, even if the court believed the testimony was fatally "conclusory”, it was an abuse of discretion to deny the District Attorney’s application to resubmit the matter to the Grand Jury (CPL 210.20, subd 4). (Appeal from order of Erie Supreme Court—dismiss indictment.) Present— Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.